DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-4, 5 in the reply filed on 6/3/2022 is acknowledged. The traversal is on the ground(s) that “the Application (and claimed invention) relates to the insertion of a damping device inside the actuator, and not to the position of this device inside said actuator”. This is not found persuasive because: The Species themselves display in the figures different arrangements for the dampening devices as it relates to the output shaft. The insertion of the dampening device and the internal structure of the actuator is necessary to perform a search.   
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1, 2 objected to because of the following informalities:
Claims 1, 2 recite the term being. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 5 recites “the electromechanical actuator being of the deformation wave type.” Not clear what is the deformation wave type of actuator. Does this type include strain wave gearing or harmonic gearing?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 5 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keller et al (20130092482).
In regards to claim 1, Keller discloses a method for protecting an aircraft landing gear against stroke-end shocks, 
the landing gear (Fig. 4 ref. 50) being manoeuvrable 5between a retracted position and a deployed position ([0023] “Such an actuator can advantageously be used for the manoeuvring of a landing gear between its deployed position and its retracted position”) by means of a single electromechanical deformation wave type operating actuator (ref. 1, [0017]), 
the method comprising the step of equipping the electromechanical operating actuator with an internal damping device (comprising ref. 30, regulation stage, assists in damping the rate of rotation of ref. 33) arranged 10between an output shaft (ref. 4, ref. 54 may also be considered an output shaft) of the electromechanical actuator coupled to the landing gear and a motor shaft (ref. 14) with a motor (ref. 11) of the electromechanical actuator.

In regards to claim 2, Keller discloses a method according to claim 1, wherein the damping 15device is inserted between a deformable bowl (ref. 23) and the output shaft (ref. 4, ref. 54 may also be an output shaft) of the electromechanical actuator (as seen in Fig. 1, ref. 30 below between ref. 23 and ref. 4, as seen in Fig. 4, ref. 54 is below ref. 30 and ref. 23).

In regards to claim 5, Keller discloses an aircraft landing gear manoeuvrable between a retracted position and a deployed position ([0023] “Such an actuator can advantageously be used for the manoeuvring of a landing gear between its deployed position and its retracted position”), 
characterized in that it comprises a single electromechanical operating actuator (abstract discloses electromechanical actuator) for moving the landing gear between the two positions ([0023]), 
the electromechanical actuator being of the deformation wave type ([0017] discloses “harmonic drive" type 22 with deformable bell 23”) and 
comprising an internal damping device (comprising refs. 30, 34 assists in damping the rate of rotation of ref. 33) arranged between an output shaft (ref. 14) of the electromechanical actuator coupled to the landing gear (landing gear seen in Figs. 4 and 4 coupled to ref. 1) and 
a motor shaft (ref. 14) of an electromechanical actuator motor (ref. 11, orientation of shaft in relation to landing gear and damping see in Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display arrangements of actuators for landing gear as well as harmonic drive actuators. The actuators display different arrangement of shafts and deformable bells. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642